           Case 3:14-cv-00608-JCS Document 924 Filed 05/06/21 Page 1 of 2


 1   PROSKAUER ROSE LLP
     ELISE M. BLOOM (admitted pro hac vice)
 2   ebloom@proskauer.com
     NEIL H. ABRAMSON (admitted pro hac vice)
 3   nabramson@proskauer.com
     ADAM M. LUPION (admitted pro hac vice)
 4   alupion@proskauer.com
     RACHEL PHILION (admitted pro hac vice)
 5   rphilion@proskauer.com
     NOA M. BADDISH (admitted pro hac vice)
 6   nbaddish@proskauer.com
     JOSHUA S. FOX (admitted pro hac vice)
 7   jfox@proskauer.com
     11 Times Square
 8   New York, NY 10036
     Telephone: (212) 969-3000
 9   Facsimile: (212) 969-2900

10
     PROSKAUER ROSE LLP
11   SAMANTHA R. MANELIN (admitted pro hac vice)
     One International Place
12   Boston, MA 02110-2600
     Telephone: (617) 526-9600
13   Facsimile: (617) 526-9899

14   PROSKAUER ROSE LLP
     PHILIPPE A. LEBEL (SBN 274032)
15   plebel@proskauer.com
     2029 Century Park East, 24th Floor
16   Los Angeles, CA 90067-3010
     Telephone: (310) 557-2900
17   Facsimile: (310) 557-2193

18
     Attorneys for Defendants
19

20                              UNITED STATES DISTRICT COURT

21                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

22   AARON SENNE, et al.,                             Case No. 3:14-cv-00608 JCS (consolidated with
                                                      3:14-cv-03289-JCS)
23
                                Plaintiffs,
                                                      Hon. Joseph C. Spero
24
     vs.
25                                                    CLASS ACTION
     OFFICE OF THE COMMISSIONER OF
26   BASEBALL, et al.                                 DEFENDANTS’ STATEMENT OF
                                                      NONOPPOSITION TO PLAINTIFFS’
27                                                    MOTION TO INTERVENE ON BEHALF
                                Defendants.
                                                      OF BRYAN HENRY
28

                                                  1
               DEFENDANTS’ STATEMENT OF NONOPPOSITION TO PLAINTIFFS’ MOTION TO INTERVENE
                                      ON BEHALF OF BRYAN HENRY
         Case 3:14-cv-00608-JCS Document 924 Filed 05/06/21 Page 2 of 2



 1         Pursuant to Civil Local Rule 7-3(b), Defendants respectfully submit this Statement of
 2 Nonopposition to Plaintiffs’ Motion to Intervene on Behalf of Bryan Henry (the “Proposed

 3 Intervenor”), filed on April 22, 2021 (Dkt. No. 922) (the “Motion to Intervene”).

 4         Prior to filing the Motion to Intervene, the Parties met and conferred, and Defendants agreed
 5 that they would not oppose the Motion to Intervene, provided that Defendants are entitled to depose

 6 the Proposed Intervenor, at a mutually convenient time, and to seek written discovery from him that

 7 is similar in scope to the written discovery agreed to be provided by the Named Plaintiffs. (See

 8 Declaration of Garrett Broshuis (Dkt. No. 922-1) (“Broshuis Decl.”), at ¶ 3.) Defendants’ Statement

 9 of Nonopposition is expressly conditioned on the Parties’ foregoing agreement.

10         Defendants submit herewith a Joint Stipulation and Declaration memorializing the Parties’
11 agreement, and respectfully request that the Court enter the accompanying Proposed Order

12 approving the Joint Stipulation.

13

14 DATED: May 6, 2021                                   Respectfully submitted,

15                                                       /s/ Elise M. Bloom
                                                        Elise M. Bloom (pro hac vice)
16                                                      Neil H. Abramson (pro hac vice)
                                                        Adam M. Lupion (pro hac vice)
17                                                      Rachel Philion (pro hac vice)
                                                        Noa M. Baddish (pro hac vice)
18                                                      Joshua S. Fox (pro hac vice)
                                                        PROSKAUER ROSE LLP
19                                                      11 Times Square
                                                        New York, NY 10036
20                                                      (212) 969-3000
21                                                      /s/ Samantha R. Manelin
                                                        Samantha R. Manelin (pro hac vice)
22                                                      PROSKAUER ROSE LLP
                                                        One International Place
23                                                      Boston, MA 02110-2600
                                                        (617) 526-9600
24
                                                        /s/ Philippe A. Lebel
25                                                      Philippe A. Lebel (Bar No. 274032)
                                                        PROSKAUER ROSE LLP
26                                                      2049 Century Park East, 24th Floor
                                                        Los Angeles, CA 90067
27                                                      (310) 557-2900
28                                                      Attorneys for Defendants

                                                    2
               DEFENDANTS’ STATEMENT OF NONOPPOSITION TO PLAINTIFFS’ MOTION TO INTERVENE
                                      ON BEHALF OF BRYAN HENRY
